Citation Nr: 1417425	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include bilateral detached retinas, legal blindness, glaucoma, high myopia and cataracts.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1975 to April 1975, as well as additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim was subsequently transferred to the RO in Denver, Colorado.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Video Conference hearing in October 2012.  A transcript of this proceeding has been associated with the claims file.

In this case, the Veteran initially claimed service connection for "bilateral detached retinas;" however, he has also been diagnosed with glaucoma and is noted to be legally blind.  A March 2008 letter from Dr. E.E.B. indicates that the Veteran has reduced vision due to disorders including bilateral detached retinas, glaucoma, high myopia and cataracts.  In a February 2009 statement in support of the present claim, the Veteran reported that his glaucoma was present prior to service and was aggravated by service.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy the requirement under 38 C.F.R. § 3.155(a), to identify a benefit sought, by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013).  As the Veteran has multiple eye disorders and has indicated that all of his eye disorders are related to service, the Board has recharacterized the claim as identified on the title page.  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  The documents in Virtual VA are either duplicative or irrelevant to the issue on appeal.  There are no documents in the VBMS file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In this case, the Veteran contends that he is entitled to service connection for a bilateral eye disorder, to include bilateral detached retinas, glaucoma, and legal blindness.  He contends that he entered service with bilateral detached retinas and that they were aggravated by various training exercises involving fumes and/or smoke from a barracks fire, as well as physical activity, in service.  See July 2009 VA Form 9 and October 2012 letter from Dr. E.B.B.  Further, in a February 2009 statement, the Veteran reported that his glaucoma was aggravated by service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

In this case, an October 1974 examination completed as a "physical for commission" noted that the Veteran's "eyes," "opthalmoscopic", "pupils", and "ocular motility" were all normal; however, a notation of "excessive refractive error" was shown.  Notably, under 38 C.F.R. § 3.303(c), a refractive error is not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  But see Browder v. Derwinski
1 Vet.App. 204 (1991) (indicating that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability).  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  Service connection may also be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

The Veteran contends that he underwent a service examination in March 1972, prior to entry to Reserve Officers' Training Corps (ROTC), and received a waiver for detached retinas.  A review of the service treatment records does not include a March 1972 report of medical examination although a March 1972 report of medical history is present in the file.  As discussed above, an October 1974 physical examination completed for commissioning (and completed prior to entry to ACDUTRA) noted a refractive error.  Further, a May 1972 personnel record authorized a waiver for the Veteran's medical defect defined as an excessive refractive error.  

Notwithstanding the foregoing, the Veteran reports that some of his service treatment records are still outstanding and he contends that when all of the evidence is taken together, it is clear that he actually had preexisting bilateral detached retinas for which he received a waiver and that he did not receive the waiver for his refractive error.  The Board acknowledges that a formal finding of unavailability has been made regarding clinical records from Fort Carson from January 1973 to December 1975, and from Fort Knox from January 1972 to December 1972.  However, the Veteran contends that there are additional, outstanding treatment records from Fort Sam Houston as well as Fort Lewis.  As such, any outstanding clinical records should be obtained from these locations on remand and if unavailable, a formal finding of unavailability must be made with respect to the records.  Further, any outstanding service treatment records, including a March 1972 report of medical examination, should be obtained. 

Additionally, the Veteran contends that prior to entry to active duty, he served during monthly drills and was exposed to tear gas in training.  Any outstanding personnel records regarding dates of ACDUTRA and INACDUTRA and any records regarding the types of training in which he engaged (and dates of the same), should be obtained.  If possible, records should specify training that involved tear gas or other fumes.

With respect to the Veteran's contention that he had a preexisting disability that was aggravated in service, he has provided two letters dated in October 2012, from private physicians, to support his claim.  Dr. G.A.F. opined that there is at least a 50 percent possibility that "any pre-existing or pre-service disabilities were worsened and/or aggravated by his service connected duties for his retinal detachment."  Unfortunately, Dr. G.A.F. did not provide any basis for the opinion and thus, it cannot be relied upon to substantiate a grant of the claim.  Another letter, from Dr. E.B.B., noted the Veteran's history of bilateral retinal detachment and also noted, in pertinent part, that it "is well known that physical activity can cause redetachments or worsen an existing detachment."  However, Dr. E.B.B.'s letter does not expressly support a finding that the Veteran's detached retina disorder preexisted service. 

A VA examination has not been provided to determine whether the Veteran has a bilateral eye disorder, including bilateral detached retina impairment that is related to service.  Since private treatment records, specifically Dr. G.A.F.'s October 2012 letter, indicate a possible nexus between his bilateral detached retinas and service, the Board finds that a remand is necessary to allow for the scheduling of a VA examination.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As indicated in the directives below, the VA examiner should discuss the implications of the refractive error notation prior to active duty and any relationship between refractive errors and retinal detachment and/or glaucoma (i.e., whether a notation of refractive error prior to active duty is an indication of a preexisting disability of retinal detachment).  If the examiner determines that there is not clear and unmistakable evidence of a preexisting eye disorder (other than refractive error) and the current disorders are not otherwise related to the refractive error, the examiner should offer an opinion regarding whether any current eye disorder is directly related to service, to include in-service exposure to fire, other fumes, and/or physical activity. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding clinical records from Fort Sam Houston as well as Fort Lewis.  Obtain any outstanding service treatment records, including a March 1972 report of medical examination.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding service personnel records regarding the dates and types of training engaged in by the Veteran, and his duty status at the time of any relevant training.  If possible, indicate training that involved exposure to tear gas or other fumes.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following receipt of any records, afford the Veteran a VA examination in order to ascertain the nature and etiology of any current eye disorders.  The claims file must be made available to and reviewed by the examiner, and the examiner should indicate in the report that the file was reviewed.

The examiner should identify all eye disorders found to be present.

(A) The examiner should indicate whether any diagnosed eye disorder, to include bilateral detached retinas or glaucoma is considered a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  In this regard, the examiner should discuss any bearing the October 1974 diagnosis of excessive refractive error, which is known to be a congenital defect, has on any current diagnoses.  Similarly, the examiner should also address whether the refractive error diagnosis represents a traumatic eye disability such as bilateral detached retinas. 

Indicate whether the Veteran has an additional disability due to disease or injury that was superimposed upon the preexisting refractive error defect during service. 

(B) If the examiner finds that the Veteran has an eye disorder that is not a congenital defect, is there clear and unmistakable evidence that it preexisted service? 

(i) If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.

(ii) If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.

(iii) If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner should opine as to whether it is at least as likely as not that the disorder is directly related to service.

In offering the foregoing opinions, the examiner's attention is specifically directed to the October 2012 letter from Dr. G.A.F. in which the physician opined that there is at least a 50 percent possibility that "any pre-existing or pre-service disabilities were worsened and/or aggravated by [the Veteran's] service connected duties..."  The examiner is also directed to the October 2012 letter from Dr. E.B.B. noting that physical exercise may cause retinal detachment or re-detachment.  The examiner should also consider the Veteran's allegation that the training he underwent, as well as the January 1975 fire he experienced, worsened his bilateral detached retinas during his military service.

Complete rationale should be given for all opinions and conclusions expressed.

4.  The RO should undertake any additional development it determines to be warranted.

5.  Thereafter, the RO should readjudicate the question of the Veteran's entitlement to service connection.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate consideration, if otherwise in order.

By this Remand, the Board intimates no opinion as to any final outcome warranted.  The Board notes that the duty to assist the Veteran is not a one-way street, or a blind alley, and the Veteran himself must be prepared to cooperate with VA's efforts.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Also, the Veteran is hereby advised that failure to report for any scheduled examination without good cause may result in a denial of his claim.  38 C.F.R. § 3.655 (2013).  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










                                                                    (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
APRIL MADDOX 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


